The defendant is charged with the offence created by the act of 1879, ch. 127, of carrying a pistol concealed about his person and off his premises, and on the trial was found guilty. Upon the rendition of the verdict, his counsel moved for a new trial, and being refused, appealed to this court. The record does not show that any judgment was pronounced by the court below, and it has been too often ruled in this court, to need a reference, that an appeal will not lie in a criminal proceeding until final judgment has been rendered, and none appearing in the present case, the appeal was improvidently taken and must be dismissed.
Let this be certified to the superior court of Buncombe.
PER CURIAM.                              Appeal dismissed.